DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 34 is allowable. The restriction requirement , as set forth in the Office action mailed on 08/26/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 48-49 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Non-elected without traverse claims 1-33 have been cancelled.
In claim 34, please change 
“compacting the partially cured composite filament with a roller” to 
-- compacting the at least partially cured composite filament with a roller--

 “exposing the partially cured composite filament” to 
-- exposing the at least partially cured composite filament--

Allowable Subject Matter
Claims 34-46 and 48-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including depositing claimed filament comprising the reinforced a UV curable polymer and a heat curable polymer as claimed and exposing the partially cured composite filament to a second UV radiation source wherein the second UV radiation source is positioned such that it trails the roller that compacts the at least partially cured composite filament and also exposes the at least partially cured composite filament.
The closest prior art is Griffini (NPL 2016 - of record 02/11/2021). Griffini teaches proving a reinforced a UV curable polymer and a heat curable polymer using two UV lights (See Fig 1 of Griffini). Griffini, however, does not teach that the second UV 
When Griffini is modified to comprise a roller (see prior rejection) one of the UV torches would trail the roller, however, it would not expose the at least partially cured composite filament. Rather, it would result in material being deposited and simultaneously exposed to two UV lights, which is distinct from the claimed invention. See instant Fig 1, which shows the filament receives curing light from one light and then is rolled and then receives light from another light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744